DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.

Remarks
Claims 1-2, 4-8 and 10-12 were originally pending in this application prior to the RCE dated 05/04/2022. Claims 1 and 8 are now amended. No claims added or cancelled. Hence, claims 1-2, 4-8 and 10-12 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments (pg. 9 para 2-3, pg. 10 para 2-4), filed on 04/04/2022 with respect to the 112 rejections of claims 1 and 8 have been fully considered and are persuasive. The 112 (a) and 112 (b) rejections of claims 1-2, 4-8 and 10-12 have been withdrawn. 
Applicant’s arguments filed on 04/04/2022 with respect to claims 1 and 8 have been fully considered and would be persuasive, since the amendment has overcome the previous rejection. However, the arguments are moot in light of the new grounds of rejection made using the Niu et al. (US20180291550A1) reference below, in order to address the new limitations introduced by the applicant in the amendment. Please see rejection as follows. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20180076982A, filing date: 2017-01-03) in view of Cotton et al. (US4510778), Wang et al. (CN106480658A) and Lee et al. (US PGPub 2003/0176928) and further in view of Niu et al. (US20180291550A1).
Regarding claims 1, 2, 5 and 8, via Figs. 1-3, Kim et al. teaches a laundry treating apparatus with a first washing unit 30 and second washing unit 40 located above the first (Fig. 3), a controller 50 (pg. 9 para 3) connected to a control panel 243 for controlling the first washing unit 30 and the second washing unit 40 is provided on the upper side of the front panel 240 disposed at a front of the second apparatus and higher than the first apparatus) (Fig 1,2), first washing unit 30 includes a cylindrical first drum 330 (pg. 9 para 9) with an open front inlet port 241 (Fig 2), a front panel 240 to which door 242 is attached (Fig. 1) (pg. 9 para 2), where in the control panel (243) is disposed in direct contact with the upper position of the front frame (Fig 2).
Kim does not explicitly teach that the single control panel includes a first user interface provided in a lower area, a second user interface provided in an upper area above the lower area and a third user interface, wherein the first user interface, located closer to a first door of the first apparatus than the second user interface, is configured for receiving a first user input associated with the first apparatus, wherein the second user interface, located closer to a second door of the second apparatus than the first user interface, is configured for receiving a second user input associated with the second apparatus, wherein the first user interface and the second user interface are configured to be operated in an activation mode in which the first apparatus and the second apparatus are controlled according to the first user input and the second user input, respectively, and in a sleep mode in which the first apparatus and the second apparatus are not controlled according to the first user input and the second user input, respectively, wherein the first user interface and the second user interface are turned on in an activation mode, and the first user interface and the second user interface are turned off in a deactivation mode wherein the third user interface provided in the lower area of the control panel, is configured to receive a third user input for switching the first user interface and the second user interface from the sleep mode to the activation mode and wherein the first user interface comprises a first power button configured to receive a first mode switch command for switching the first user interface from the sleep mode to the activation mode, wherein the second user interface comprises a second power button configured to receive a second mode switch command for switching the second user interface from the sleep mode to the activation mode, wherein the first/second user interface is configured to be switched to the activation mode when the first/second user input is received while in sleep mode; wherein the first user interface is configured to be switched by the controller to the sleep mode in response to the first user input not being received for a predetermined time, independent of whether the second user interface is in the activation mode,  wherein the second user interface is configured to be switched by the controller to the sleep mode in response to the second user input not being received for the predetermined time independent of whether the first user interface is in the activation mode, and wherein the first user interface or the second user interface is configured to be reactivated by the controller subsequent to being deactivated by the controller in response to the third user interface receiving a user input.
In the analogous art of control system for combined appliances, in Fig 1 and 2, Cotton et al. teaches a combined appliance system with a washer (12) and a dryer (10) controlled by a single control panel (22) with a first (left) and a second (right) user interface for washer and dryer control (Fig.2) respectively and the interfaces are configured to be in activation mode and in sleep mode according to a user input to control the first and second apparatus (via power buttons) to switch from sleep to activation mode (off pads 30 and 31 to turn power on/off respectively, ON- activation mode, OFF deactivation mode Fig. 2, col 3 ln 26-28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the single control panel of Kim et al. with two separate interfaces based single control panel design of Cotton et al. with the benefit of having a single integrated control panel for operating multiple appliances (washer-dryer; washer-washer) simultaneously and avoiding any hardware duplication (col 4 ln 4-9) while still maintaining dedicated controls/power buttons for each appliance via clear interfaces (col 3 ln 14-15). 
The combination of Kim and Cotton does not explicitly teach the first user interface provided in a lower area and a second user interface provided in an upper area above the lower area and that a third user interface provided in the lower area of the control panel, is configured to receive a third user input for switching the first user interface and the second user interface from the sleep to the activation mode, wherein the first user interface is configured to be switched by the controller to the sleep mode in response to the first user input not being received for a predetermined time, independent of whether the second user interface is in the activation mode,  

    PNG
    media_image1.png
    235
    418
    media_image1.png
    Greyscale
In the analogous art of washing machines with two washing devices and shared control panel, Wang et al. teaches an integrated control panel (200) [0041] for two washing devices (300 and 400) with two interfaces located one below the other (Figs. 1-3) and a third user interface (selection key 211 with rotary knob 213) extending in the lower area of the control panel (bottom half of the knob is in the lower area, see annotated Fig. 1) to receive a user input to select and switch the respective interface from sleep mode to activation mode using selection icons (211 and 212) for activating and controlling the respective devices and interfaces [0062], while the first and second washing procedures are simultaneously displayed at all times on respective interfaces [0060], [0078] Fig 2.
It would have been obvious to one of ordinary skill in the art at the time of the invention to (1) rearrange the location of the washer and dryer interface of Cotton et al (i.e. left and right arrangement) to that of Wang et al. (top and bottom arrangement) such that the modified system would have the first user interface, located closer to a first door of the first apparatus than the second user interface, the second user interface, located closer to a second door of the second apparatus than the first user interface with the benefit of easy identification of interfaces as washer interface would be closer to washer and dryer interface closer to the dryer (2) add a third interface as taught by Wang et al. to the modified control panel of Kim and Cotton et al. so as to have a designated location on the control panel for a third interface that could be made conspicuous to the user for easy activation of individual devices and interfaces. 
The combination of Kim, Cotton and Wang et al. teaches the clothes treatment system detailed above, however does not disclose that wherein the first user interface is configured to be switched by the controller to the sleep mode in response to the first user input not being received for a predetermined time, independent of whether the second user interface is in the activation mode,  
In the analogous art of ‘Internet-washer and operating methods’, Lee et al. teaches a clothes treatment system (referred to as Internet washer) control method wherein a user interface (referred to as display unit 140) is configured (via power control unit 130) to be switched to the sleep mode (referred to as power saving mode) when a user input (interpreted as a reception for a remote control)  is not received for a predetermined time while being operated in the activation mode (see claim 17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control method of Kim, Cotton and Wang et al. with the teachings of Lee et al. wherein each user interface (both first and second) can be individually configured to be switched to the sleep mode (1) when the first or second user inputs are not received for a predetermined time while being operated in the activation mode with the ultimate benefit of saving power during washing operations (Lee  et al. [0014]).
The combination of Kim, Cotton, Wang and Lee teaches the clothes treatment system detailed above, however does not disclose that wherein the first user interface is configured to be switched by the controller to the sleep mode in response to the first user input not being received for a predetermined time, independent of whether the second user interface is in the activation mode,  wherein the second user interface is configured to be switched by the controller to the sleep mode in response to the second user input not being received for the predetermined time independent of whether the first user interface is in the activation mode, and wherein the first user interface or the second user interface is configured to be reactivated by the controller subsequent to being deactivated by the controller in response to the third user interface receiving a user input.

    PNG
    media_image2.png
    471
    365
    media_image2.png
    Greyscale
Niu et al. teaches  a washing machine that includes two sets of washing devices, which are operated independently (Fig.8), the display control panel is provided with two control and display areas of two sets of washing devices in a one-to-one correspondence manner, The first display interface and the second display interface separately control the operation process of the corresponding washing bucket, and the first washing bucket and the second washing bucket can operate independently, synchronously and asynchronously (independent of one another) [0039], the brightness further comprises flashing, when the off-line time of users is greater than a predetermined time (user input is not received for a predetermined time); the lamplight of the icons corresponding to the parameters of the currently operating procedure becomes flashing (sleep mode) from bright [0020] and when the “start/pause” buttons are triggered on the display (third interface, see annotated Fig. 9 to the right), the washing machine is deemed to be in a paused state (deactivated), when the “start/pause” buttons are triggered a second time again, a start state is recovered (reactivated) from the paused state (Fig. 9, [0044]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the washing machine of Kim, Cotton, Wang and Lee with the control method of Niu such that a chosen interface can be switched to sleep mode when a corresponding user input is not received for a predetermined time, thereby saving power, independent of the status of the other interface and with the benefit of independent wash bucket control and display features providing a convenient user-friendly experience [0002] [0023] Niu.
Regarding claims 4 and 10, the combination of Kim, Cotton, Wang et al., Lee et al. and Niu teaches the clothes treatment system detailed above.
Lee et al. further teaches that a user interface (referred to as display unit 140) is configured (via power control unit 130) to be switched to the sleep mode (referred to as power saving mode) when the washer is not driven (interpreted as not in operation occurrence of the operation unit) for a predetermined time while being operated in the activation mode (see claim 17).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the washing machine with the teachings of Lee et al. wherein when the first or second apparatus is not driven for a predetermined time while being operated in the activation mode with the ultimate benefit of saving power during washing operations (Lee et al. [0014]).
Claims 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20180076982A, filing date: 2017-01-03) in view of Cotton et al. (US4510778), Wang et al. (CN106480658A), Lee et al. (US PGPub 2003/0176928) and Niu et al. (US20180291550A1) and further in view of Jang et al. (KR10-1998-0074211).
Regarding claims 6-7 and 11-12, the combination of Kim, Cotton, Wang et al., Lee et al. and Niu teaches the clothes treatment system. The combination of Kim, Cotton, Wang et al., Lee et al. and Niu does not explicitly teach that the first/second user interface is configured to be switched to the activation mode when the first/second door is opened or closed while the first/second user interface is operating in the sleep mode respectively.  
In the analogous art of ‘door locker for drum washing machines’, Jang et al. teaches a drum washing machine, wherein a user interface is configured to be switched to the activation mode (interpreted as power to drive motor mode) when the door is closed while the user interface is operating in the sleep mode (interpreted as no power to drive motor mode) (see Page 7 ln 1-10).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the clothes treatment system of Kim, Cotton, Wang et al., Lee et al. and Niu with the teachings of Jang et al.  wherein the first/second user interface can be configured to be switched to the activation mode when the first/second door is closed while the first/second user interface is operating in the sleep mode with the benefit of being able to permit power in the driving part of the washing machine like the drive motor so that the washing cycle starts when the door closure is accurately confirmed (Jang et al., see Page 7 ln 1-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711